      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KIRK MACKEY,                                  )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
CHOOK VENTURE COMPANY,                        )
                                              )
                              Defendant.      )

                                           COMPLAINT

       COMES NOW, KIRK MACKEY, by and through the undersigned counsel, and files this,

his Complaint against Defendant, CHOOK VENTURE COMPANY, pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, KIRK MACKEY (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                  1
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 2 of 14




        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, CHOOK VENTURE COMPANY (hereinafter “CHOOK VENTURE

COMPANY”), is a Texas company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, CHOOK VENTURE COMPANY, may be properly served with

process for service via its Registered Agent, to wit: c/o Chang Ui Im, Registered Agent, 1211

Wirt Road, Houston, TX 77055.

                                   FACTUAL ALLEGATIONS

        9.       On or about July 16, 2021, Plaintiff was a customer at “Las Locas Fajitas” a

business located at 2915 Bingle Road, Houston, TX 77055, referenced herein as “Las Locas

Fajitas”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Attached is a

photograph of Plaintiff’s visit to the Property. See Exhibit 2.

        10.      Defendant, CHOOK VENTURE COMPANY, is the owner or co-owner of the

real property and improvements that Las Locas Fajitas is situated upon and that is the subject of

this action, referenced herein as the “Property.”



                                                    2
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 3 of 14




       11.     Plaintiff lives 2 miles from the Property.

       12.     Given the close vicinity to Plaintiff’s residence, Plaintiff routinely passes by the

Property on a regular basis. Moreover, Plaintiff loves Mexican food and Las Locas Fajitas is one

of the closest Mexican restaurants to Plaintiff’s residence.

       13.     Plaintiff’s access to the business(es) located 2915 Bingle Road, Houston, TX

77055, Harris County Property Appraiser’s identification number 1054660000041 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, CHOOK VENTURE COMPANY, is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       14.     Defendant, CHOOK VENTURE COMPANY, as property owner, is responsible

for complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, CHOOK VENTURE COMPANY, and the tenants

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

independent requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       15.     Plaintiff has visited the Property once before as a customer and advocate for the

disabled. Plaintiff intends on revisiting the Property within six months after the barriers to

access detailed in this Complaint are removed and the Property is accessible again. The purpose

of the revisit is to be a return customer, to determine if and when the Property is made accessible



                                                 3
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 4 of 14




and to maintain standing for this lawsuit for Advocacy Purposes.

          16.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

          18.   Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

          19.   Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services



                                                  4
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 5 of 14




offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as

recognized by Congress and is historically viewed by Federal Courts as an injury in fact.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of


                                                 5
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 6 of 14




               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       29.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,



                                                 6
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 7 of 14




dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       30.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       31.     Defendant, CHOOK VENTURE COMPANY, has discriminated against Plaintiff

(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       32.     Defendant, CHOOK VENTURE COMPANY, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, CHOOK VENTURE

COMPANY, is compelled to remove all physical barriers that exist at the Property, including

those specifically set forth herein, and make the Property accessible to and usable by Plaintiff

and other persons with disabilities.

       33.     A specific list of unlawful physical barriers, dangerous conditions and ADA



                                                7
      Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 8 of 14




violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Around the corner from the entrance to Las Locas Fajitas, there are two accessible

               parking spaces that are missing identification signs in violation of Section 502.6

               of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

               to locate an accessible parking space.

       (ii)    Around the corner from the entrance to Las Locas Fajitas, the access aisle does

               not extend the full length of the accessible parking spaces and is in violation of

               Section 502.3.2 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property as the current configuration would require Plaintiff to enter and exit a

               vehicle into the vehicular traffic lane instead of a designated access aisle.

       (iii)   Around the corner from the entrance to Las Locas Fajitas, there are two accessible

               parking spaces that lack an accessible route from accessible parking spaces, to the

               accessible entrance of the Property in violation of Section 208.3.1 of the 2010

               ADAAG standards. This barrier to access would make it difficult and dangerous

               for Plaintiff to access the units of the Property from these accessible parking

               spaces as the far location increases the likelihood of traversing into the vehicular

               way and getting struck by a vehicle or encountering a barrier to access which

               stops Plaintiff from accessing the public accommodations offered at the Property.



                                                 8
Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 9 of 14




 (iv)    The Property lacks an accessible route from the public sidewalk to the accessible

         entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

         violation would make it difficult for Plaintiff to utilize public transportation to

         access the public accommodations located on the Property.

 (v)     In front of Unit 2957, due to a gauge in the pavement caused by a failure to

         adequately implement a policy of property maintenance revealing an opening of

         about 1 ½ inches, the ground surfaces of the accessible route have vertical rises in

         excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

         broken or unstable surfaces or otherwise fail to comply with Sections 302 and 303

         of the 2010 ADAAG standards. This barrier to access would make it dangerous

         and difficult for Plaintiff to access the units of the Property as Plaintiff’s wheel

         could get snagged on the vertical rise and cause the wheelchair to tip.

 (vi)    Near Unit 2981, the accessible parking space is missing an identification sign in

         violation of Section 502.6 of the 2010 ADAAG standards. This violation would

         make it difficult for Plaintiff to locate an accessible parking space.

 (vii)   Near Unit 2981, there is a vertical rise at the base of the accessible ramp that is in

         excess of an inch, in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

         standards. This barrier to access would make it dangerous and difficult for

         Plaintiff to access public features of the Property when using this accessible ramp

         as vertical rises on ramps are particularly dangerous as the surface of the ramp is

         already at a significant slope which increases the likelihood of the wheelchair to

         tip over due to the vertical rise.




                                              9
Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 10 of 14




 (viii)   Near Unit 2981, the access aisle has a vertical rise in excess of ¼ inch and is in

          violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property as well as make it difficult for Plaintiff to

          travel to the public accommodations offered at the Property as Plaintiff’s wheel

          could get snagged on the vertical rise and cause the wheelchair to tip.

 (ix)     There is an accessible parking space with a sign that says, “Parking for Ken and

          Kenya Beauty Salon Only” and is missing an identification sign identifying the

          parking space as accessible in violation of Section 502.6 of the 2010 ADAAG

          standards. This violation would make it difficult for Plaintiff to locate an

          accessible parking space. Moreover, by having a sign in front of an accessible

          parking space which states “Parking for Ken and Kenya Beauty Salon Only”, this

          would cause a reasonable disabled individual to believe that if they were not a

          patron of this particular tenant they would risk being towed if they parked their

          vehicle in this accessible parking space.

 (x)      In front of Unit 2991A, the Property has an accessible ramp leading from the

          accessible parking space to the accessible entrances with a slope exceeding 1:12

          in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

          make it dangerous and difficult for Plaintiff to access the units of the Property

          because when ramps are too steep it requires too much physical arm strain to

          wheel up the ramp and increases the likelihood of the wheelchair falling

          backwards and Plaintiff being injured. Accessible ramp slope




                                           10
Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 11 of 14




 (xi)     The total number of accessible parking spaces is inadequate and is in violation of

          Section 208.2 of the 2010 ADAAG standards. There are a total of 112 marked

          parking spaces on the Property which would require a minimum of 5 accessible

          parking spaces, but there are only four accessible parking spaces. This violation

          would make it difficult for Plaintiff to locate an available accessible parking space

          as such a small number of accessible parking spaces in a large parking lot

          increases the likelihood of there not being an available accessible parking space.

 (xii)    Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 LAS LOCAS FAJITAS RESTROOMS

 (xiii)   The height of the bottom edge of the reflective surface of the mirror in the

          bathroom is above the 40 inch maximum height permitted by Section

          603.3 of the 2010 ADAAG standards. This barrier to access would make it

          difficult for the Plaintiff and/or any disabled individual to properly utilize

          the mirror in the restroom since Plaintiff is sitting in a wheelchair and is

          lower than a person standing up.

 (xiv)    The door hardware providing access to the restrooms requires tight

          grasping and twisting of the wrist in violation of Section 404.2.7 of the

          2010 ADAAG standards. This would make it difficult for Plaintiff and/or

          any disabled individual to utilize the restroom facilities.

 (xv)     The lavatories and/or sinks in the restrooms have exposed pipes and

          surfaces and are not insulated or configured to protect against contact in

          violation of section 606.5 of the 2010 ADAAG standards. This would



                                             11
     Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 12 of 14




               make it difficult for Plaintiff and/or any disabled individual to safely

               utilize the sink as the pipes underneath the sink typically have sharp

               surfaces and/or hot pipes, and since individuals in wheelchairs use a sink

               while seated, their legs are particularly vulnerable to these threats.

       34.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       35.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       36.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       37.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, CHOOK

VENTURE COMPANY, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of both parcels comprising the

Property is $2,272,531.00.

       40.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit



                                                 12
     Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 13 of 14




and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       41.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       42.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

CHOOK VENTURE COMPANY, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       43.       Plaintiff’s requested relief serves the public interest.

       44.       The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, CHOOK VENTURE COMPANY.

       45.       Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, CHOOK VENTURE COMPANY, pursuant to 42 U.S.C. §§ 12188

and 12205.

       46.       Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, CHOOK

VENTURE COMPANY, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)       That the Court find Defendant, CHOOK VENTURE COMPANY, in violation of

                 the ADA and ADAAG;

       (b)       That the Court issue a permanent injunction enjoining Defendant, CHOOK

                 VENTURE COMPANY, from continuing their discriminatory practices;



                                                   13
Case 4:21-cv-02918 Document 1 Filed on 09/07/21 in TXSD Page 14 of 14




 (c)   That the Court issue an Order requiring Defendant, CHOOK VENTURE

       COMPANY, to (i) remove the physical barriers to access and (ii) alter the

       Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: September 7, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        14
